      Case 2:20-cv-01009-BNW Document 23
                                      22 Filed 01/06/21
                                               12/28/20 Page 1 of 2
                                                                  3



 1   Marc V. Kalagian
     Attorney At Law: 4460
 2   Law Offices Of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, Ca 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-Mail: Rohlfing.Office@Rohlfinglaw.Com
 5
 6   Leonard Stone
     Attorney At Law: 5791
 7   Shook & Stone
     Attorney At Law:
 8   710 South 4th Street
     Las Vegas, Nv 89101
 9   Tel.: (702) 385-2220
     Fax: (702) 384-0394
10   E-Mail: Cbrown@Shookandstone.Com
     TORRANCE CARR
11
12
13
                          UNITED STATES DISTRICT COURT
14
                                  DISTRICT OF NEVADA
15
16
     TORRANCE CARR                             )   Case No.: 2:20-cv-01009-BNW
17                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
18   v.                                        )   TO FILE MOTION FOR REMAND
                                               )   OR REVERSAL
19   ANDREW SAUL,                              )
     Commissioner of Social Security,          )   (FIRST REQUEST)
20                                             )
                                               )
21                Defendant.                   )
                                               )
22
23
           Plaintiff Torrance Carr and Defendant Andrew Saul, Commissioner of
24
     Social Security, through their undersigned attorneys, stipulate, subject to this
25
     court’s approval, to extend the time by 28 days from January 1, 2021 to January
26
27
                                              -1-
28
      Case 2:20-cv-01009-BNW Document 23
                                      22 Filed 01/06/21
                                               12/28/20 Page 2 of 2
                                                                  3



 1   29, 2021 for Plaintiff to file a Motion for remand or reversal, with all other dates in
 2   the Court’s scheduling order extended accordingly. This is Plaintiff's first
 3   request for an extension. This request is made at the request of Plaintiff’s counsel
 4   to allow additional time to fully research the issues presented. Counsel had an
 5   unexpected death in the family.
 6   DATE: December 23, 2020           Respectfully submitted,
 7                                     LAW OFFICES OF LAWRENCE D. ROHLFING

 8                                     /s/ Marc V. Kalagian
                               BY: _________________________
 9
                                       Marc V. Kalagian
10
                                       Attorney for plaintiff Torrance Carr
11
12
13   DATE: December 23, 2020           NICHOLAS A. TRUTANICH
14                                     United States Attorney
15
16                                           /s/ Allison J. Cheung
                                  BY: ____________________________
17                                   Allison J. Cheung
                                     Special Assistant United States Attorney
18                                   Attorneys for defendant Andrew Saul
                                     Commissioner of Social Security
19                                  |*authorized by e-mail|
20
21
     DATED:                            ORDER
22                  IT IS SO ORDERED
     IT IS SO ORDERED:
23                        DATED: 2:37 pm, January 06, 2021
                                       UNITED STATES MAGISTRATE JUDGE
24                                     /
25
                          BRENDA WEKSLER
26                        UNITED STATES MAGISTRATE JUDGE

27
                                               -2-
28
